DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 72-80, 82-86 and 88-93 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 72, the prior art does not teach or suggest the combination of wherein, inter alia, a method of charging a battery, the method comprising: coupling an electricity network or subnetwork to the battery using inductive power transfer; transferring electrical energy to the battery from the electricity network or subnetwork; and varying the inductive power transfer using a controller of the electricity network or subnetwork according to at least one predetermined criteria of the electricity network or subnetwork.
Regarding claims 73-76, the claims are dependent upon claim 72 and are therefore allowable.
Regarding claim 77, the prior art does not teach or suggest the combination of wherein, inter alia, a system for charging a battery, the system comprising: a wireless coupler configured to couple an electricity network or subnetwork to the battery using inductive power transfer; a charger configured to transfer electrical energy to the battery from the electricity network or subnetwork; and a controller of the electricity network or subnetwork configured to vary the inductive power transfer according to at least one predetermined criteria of the electricity network or subnetwork.
Regarding claims 78-80 and 82-86, the claims are dependent upon claim 77 and are therefore allowable.
Regarding claim 77, the prior art does not teach or suggest the combination of wherein, inter alia, a wireless charging pad comprising a slab of magnetic material arranged in a first layer, a coil, having at least one turn of a conductor, arranged on the magnetic material in a second layer that is substantially parallel to the first layer, and electronics that control the power made available from the 
Regarding claims 78-80 and 82-86, the claims are dependent upon claim 72 and are therefore allowable.
Regarding claim 88, the prior art does not teach or suggest the combination of wherein, inter alia, a wireless charging pad comprising a slab of magnetic material arranged in a first layer, a coil, having at least one turn of a conductor, arranged on the magnetic material in a second layer that is substantially parallel to the first layer, and electronics that control the power made available from the coil for wireless power transfer, wherein the electronics are configured to receive a control signal from an electricity network or subnetwork that is supplying mains electricity to the wireless charging pad, and modulate the power made available for wireless power transfer response to the received control signal.
Regarding claims 89-93, the claims are dependent upon claim 72 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 09/20/2021 with respect to claims 72-80, 82-86 and 88-93 have been fully considered and are persuasive.  The rejection of claims 72-80, 82-86, and 88-93 has been withdrawn. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859